Title: [Diary entry: 25 July 1786]
From: Washington, George
To: 

Tuesday 25th. Mercury at 66 in the Morning—81 at Noon and 80 at Night. Clear and pleasant all day Wind being Northerly & Easterly. After breakfast I rid round all my Plantations. Found my corn in the Neck as much infested by the Chinch bug as I had perceived

that to be at Dogue run yesterday. The rows of Corn wch. were intermixed with Irish Potatoes, along the fence wch. divides the wheat field (or stubble) from it were perceived to be much better, & more uniform than any other part of the field, but whether it has been occasioned by dunging, or otherwise, I could get no distinct acct. Some of the Negros ascribed it to this cause & it is more probable than that the Potatoes should have been the cause of it. Sowed about five acres of Turnips in br[oa]d cast, in the Neck in that grd. which originally was prepared for the Saintfoin & other Seeds. These seeds were sowed after a plowing which the ground had just received, and were harrowed in with a heavy harrow which raked the grass very much into heaps (the ground tho’ frequently plowed before, having got very grassy). Two hands at this place began yesterday to cut the drilled Oats, which they would about accomplish to morrow. This Oats (24 rows) I ordered to be secured & threshed by itself. 5 plows only were at work here the Waggon & two Ox Carts being employed in getting in the grain. All hands except those at plow were engaged in this business, in stacking the wheat, and threshing of Rye. At Muddy hole, except the three people at the Plows, and those employed in drawing in & stacking the Wheat at the Barn, all hands had begun to weed the drilled corn and the Plants between the rows. The Oats at this place had been cut two or 3 days, & the Wheat would be all drawn in & stacked to day. The Dogue run people did not finish the cut they were in yesterday till noon this day when they entered the one adjoining. The Ferry People wd. nearly get the wheat at that Plantation into Stack to day. Doctr. Craik was sent for to visit Carpenter James & Cowper Jack. He also prescribed for a Child Nat, over the Creek who was brought here.